DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 01/12/21, claims 1 and 8 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 01/12/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5-6, 8-10, and 12-13 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Han et al (2018/0249179 A1) in view of Lee et al (2014/0254674 A1) and SAKOMIZU (2017/0064337 A1).
Regarding claims 1 and 8, Han et al discloses an apparatus/method for decoding a video signal based on a reduced transform, the apparatus/method comprising:
a transform index obtaining unit/processor (506) for obtaining a transform index indicating a transform kernel of the current block from the video signal, and a primary inverse transform unit (506) for performing an inverse primary transform on a region/block(s) to which the primary transform is applied based on the transform kernel indicated by the transform index, wherein at least one of a plurality of transform kernel candidates are selected for transforming a residual block of a current block and transform the residual block according to the selected transform kernel candidate to produce the transform block, and identifying a pair of vertical and horizontal transform types for selecting one of the transform kernel candidates, because each of the transform types corresponds to a different shape of motion, for example, with DCT, magnitudes of the residual block symmetrically increase or decrease, and with ADST, magnitudes of the residual block are smaller at a first end of the motion and larger at a second end of the motion (supporting statements of reasons/motivations) (Figs. 5 and 7, elements 702, 704; paras. [0074], [0041], [0053], [0056-0057]);
determining a region (one area) where a primary transform (such as ADST transform) is applied to the current block based on a size of the current block (where the motion is not symmetric, but instead noticeably greater in one area (a size) of the current block than in another) (para. [0017]); and
wherein the transform kernel indicated by the transform index includes a pair of a
horizontal transform kernel and a vertical transform kernel (paras. [0045], [0074]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above apparatus/method for decoding the video signal as taught by Han et al to realize/recognize determining the region where the primary transform is applied to the current block based on the above transform kernel indicated by the above transform index, for substantially the same reasons/motivations as discussed above.
Han et al does not seem to particularly disclose:
checking whether a transform skip is applied to a current block; and
obtaining the transform index indicating a transform kernel of the current block from the video signal based on that the transform skip is not applied to the current block.
However, Lee et al teaches apparatus/method for decoding an image comprising checking whether a transform skip is applied to a current block, determining where the transform is applied to the current block based on the transform skip mode, the transform kernel, and a size of the current block, and performing an inverse transform on the block based on the determined transform skip mode, in order to increase video decoding performance (abs.; paras. [0080], [0117], [0008-0009]).
As a supplemental support, SAKOMIZU teaches image processing device/method comprising determining a region (a region of pixels of interest as in transform block B3) to which a transform (B3) is applied to a block as broadly claimed, and performing an inverse transform (233) on a block based on the determined block of interest (S102) in order to effectively reduce an amount of information without depending on processing content of subsequent compression/encoding processing (abs.; Figs. 1-2 and 4; paras. [0047-0049], [0038-0039], [0051-0052], [0053-0054], [0013]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding the video signal as taught by Han et al to incorporate/combine Lee et al and SAKOMIZU’s teachings as above so that the processor is configured to check whether the transform skip is applied to a current block, obtain the transform index indicating the transform kernel of the current block from the video signal based on that the transform skip is not applied to the current block, and further determine, as an alternative implementation, the region where Han et al’s primary transform is applied to the current block based on the transform kernel indicated by the transform index and the size of the current block in order to effectively reduce an amount of information without depending on processing content of subsequent compression/encoding processing, and increase video decoding performance.
Regarding claims 2 and 9, Han et al discloses, coefficients of a remaining region in the current block other than the region to which the primary transform is applied is assigned as 0 (according to the transform block skip flag) (paras. [0004], [0070], [0077]).
Regarding claims 3 and 10, Han et al discloses determining, when the transform kernel indicated by the transform index is a predefined transform (DCT) (paras. [0056-0057], [0053], [0045-0046]).
Furthermore, Lee et al teaches the size of the transform kernel may be a 2 (height) *2 (width), 4 (height) *4 (width), 8 (height) *8 (width), 16 (height) *16 (width), 32 (height) *32 (width), and 64*64 (width) (predetermined) size as discussed above.
Moreover, SAKOMIZU teaches determining the region where the transform is applied to the current block and performing the inverse transform on the block based on the determined block of interest as discussed above.
  Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as discussed above to realize/recognize based on that the transform kernel indicated by the transform index is a width and/or height of the current block being larger than a predefined size, a region having the width and/or height having the predefined size as the region to which the primary transform is applied for substantially the same reason/rational as discussed above. 
Regarding claims 5 and 12, Lee et al teaches wherein the predetermined size is 16 (para. [0117]). 
Regarding claims 6 and 13, Lee et al teaches the size of the transform kernel may be a 2*2, 4*4, 8*8, 16 (height) *16 (width), 32 (height) *32 (width), and 64*64 size (para. [0117]). 
Furthermore, the combination of Han et al and Lee et al teaches the transform kernel indicated by the transform index as discussed above.
Moreover, SAKOMIZU teaches determining the region where the transform is applied to the current block and performing the inverse transform on the block based on the determined block of interest as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as discussed above to realize/recognize based on that the transform kernel indicated by the transform index belongs to a first transform group, a smaller value of the width of the current block and 32 is determined as the width of the region to which the primary transform is applied and a smaller value of the height of the current block and 32 is determined as the height of the region to which the primary transform is applied, and based on that the transform kernel indicated by the transform index belongs to a second transform group, a smaller value of the width of the current block and 16 is determined as the width of the region to which the primary transform is applied and determine a smaller value of the height of the current block and 16 is determined as the height of the region to which the primary transform is applied for substantially the same reasoning/rational as discussed above,.



7.	Claims 4, 7, and 11, 14 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Han et al, Lee et al, and SAKOMIZU as applied to claims 1 and 8 above, respectively, and further in view of Zhao et al (2018/0020218 A1).
Regarding claims 4 and 11, the combination of Han et al and Lee et al does not seem to particularly disclose, wherein the predefined transform is any one of a plurality of  transform combinations configured by a combination of DST7 and/or DCT8.
However, Zhao et al teaches look up table for enhanced multiple stream comprising a plurality of transforms including combinations of DCT2, DST7, and/or DCT8 (Fig. 5), in order to select a transform subset for a plurality of transform subsets using implicit techniques that don’t require additional signaling and determine transforms from the selected of transform subsets   (para. [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding the video signal as taught by Han et al to incorporate/combine Zhao et al’s teaching as above so that the predefined transform is any one of a plurality of  transform combinations configured by a combination of DST7 and/or DCT8 in order to select a transform subset for a plurality of transform subsets using implicit techniques that don’t require additional signaling and determine transforms from the selected of transform subsets.
Regarding claims 7 and 14, the combination of Han et al and Lee et al does not seem to particularly disclose, wherein the first transform group includes DCT2 and the second transform group includes at least one of DST7 or DCT8.
However, Zhao et al teaches look up table for enhanced multiple stream comprising a plurality of transforms including combinations of DCT2, DST7, and/or DCT8 (Fig. 5), in order to select a transform subset for a plurality of transform subsets using implicit techniques that don’t require additional signaling and determine transforms from the selected of transform subsets   (para. [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding the video signal as taught by Han et al to incorporate/combine Zhao et al’s teaching as above so that the first transform group includes DCT2 and the second transform group includes at least one of DST7 or DCT8 in order to select a transform subset for a plurality of transform subsets using implicit techniques that don’t require additional signaling and determine transforms from the selected of transform subsets.   
					
Conclusion
8.	The prior art made of record is considered pertinent/relevant to Applicant's disclosure.
A) 	Choi et al (2020/0177901 A1), Video decoding/encoding apparatus/method using multi-core transform.
Note: Choi et al at least teaches transform kernels indicated by a transform index including a pair of a horizontal transform kernel and a vertical transform kernel (Fig. 5; paras. [0074-0076]).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483